Harris, J.
Raiford, a Deputy Sheriff of Sumter County, levied an attachment on carpenters’ tools belonging to James Hyde, a person not a party to the proceeding. James Hyde sued out a possessory warrant against this officer, and the question made is, “ Is James Hyde entitled to this summary remedy against the officer ? ”
. Upon examining carefully the Act of 1821, we cannot *95think that the Legislature ever contemplated that Sheriffs and Constables should be made, as such, in the discharge of their ministerial duties, amenable to this summary proceed* ing. To sanction it would be to sacrifice the interests of the public, as the inconvenience which would arise from sustaining the right claimed would be incalculable. Public policy demands of us an interpretation which will avoid it. We leave the party injured by the levy on his carpenters’ tools to his action of trespass against the officer, or to his claim of the property levied on — put in as directed by statute — or both. The redress may not be quite so quick, but if he has been damaged it is to be presumed that a jury will award in a proper case as much as he is entitled to.
Judgment affirmed.